I concur in the result only and expressly dissent from the last ground upon which the judgment is based by the prevailing opinion. The effect of the decision is that any *Page 74 
one, not connected by employment or otherwise with a railroad company, who walks upon its tracks at a point where there is no highway, even with its consent, is a trespasser and the company need use no care whatever to avoid running over him, provided it does not do so wantonly or recklessly. The sole reason advanced for this harsh conclusion is that a statute prohibits all persons from walking upon the tracks of a railroad except where they are laid across or along a street. (Railroad Law, § 53.) The next sentence of the same section, however, prohibits a person from leading a horse on a railroad track under like circumstances "without the consent of the corporation." According to the result reached by the court, the more dangerous act can be effectively permitted by a railroad company while the less dangerous cannot.
The statute is not new, for the same prohibition, in substantially the same words, appears in the act under which nearly all the railroads in the state were organized. (L. 1850, ch. 140, § 44.) The legislature, as I think, did not intend to make one a trespasser, or an outlaw, or to withdraw from him the ordinary protection of the law, if he walks on a railroad track with the consent of the company that owns it, given either expressly or by acquiescence for so long a period as to have the same effect. That would not be a reasonable or humane construction, nor has the statute been so understood by the bar or the courts during the long time it has been in force.
Thus in a case which arose long after the original statute was passed, the decedent was negligently run over by a railroad train while crossing the track at a point where the owners of adjacent land had a right of way and the public had been in the habit of crossing for thirty years. The court held the company liable, giving no heed to the private right of way with which the decedent had no connection, and sustaining the recovery on the ground of implied permission. Judge ANDREWS, speaking for the court, said: "There can be no doubt that the acquiescence of the defendant for so long a time in the crossing of the tracks by pedestrians, amounted *Page 75 
to a license and permission by the defendant to all persons to cross the tracks at this point. These circumstances imposed a duty upon the defendant in respect of persons using the crossing to exercise reasonable care in the movement of its trains. The company had a lawful right to use the tracks for its business and could have withdrawn its permission to the public to use its premises as a public way, assuming that no public right therein existed; but so long as it permitted the public use, it was chargeable with knowledge of the danger to human life from operating its trains at that point and was bound to such reasonable precaution in their management as ordinary prudence dictated to protect wayfarers from injury. * * * In the case of the movement of a train of cars over a track at a place which the public are permitted to use as a crossing the company are necessarily apprised that it is attended with danger to life. The company is an actor at the time in creating the circumstances which imperil human life, and it would be alarming doctrine that it was under no duty to exercise any care in the movement of its trains." (Barry v. N.Y.C.  H.R.R.R. Co., 92 N.Y. 289, 292.)
The same result was reached in a later case in which Judge EARL, after reviewing all the authorities, held, as stated in the syllabus, that, "Where the public for a long period of time have notoriously and constantly been in the habit of crossing a railroad at a point not in a traveled public highway, with the acquiescence of the railroad corporation, this acquiescence amounts to a license and imposes a duty upon it, as to all persons so crossing, to exercise reasonable care in running its trains so as to protect them from injury." (Byrne v. N.Y.C. H.R.R.R. Co., 104 N.Y. 362.)
These cases have never been overruled. They are later in date than any decision by this court cited in the prevailing opinion to uphold the doctrine there laid down. I regard them as controlling, although the effect of the statute was not considered in either.
Moreover, the same section which contains the prohibition in question relieves a railroad company from liability to a *Page 76 
passenger injured while on the platform of a car in violation of a regulation duly posted, but it does not relieve the company from liability for negligently running over a man walking on its tracks in violation of the statute. It creates no right which the defendant can enforce against a pedestrian who did nothing but what it consented to. There is no breach of duty to the defendant, but, according to the most extreme view, a breach of duty to the state. Assuming that the state might punish him for violating the statute, the defendant is estopped from pleading an act done with its consent, as a defense to its own negligence. (Penal Code, § 155.) It cannot consent to an act and then claim that the act excused its own wrongdoing. If the violation of a statute directly contributes to the injury, a recovery may be denied on the ground of contributory negligence, but that falls far short of the proposition that one walking on the track with the consent of the owner of that track may be run over without any liability for gross carelessness, provided only the company mercifully refrains from wanton or reckless injury.
Even if the act of the decedent in walking on the track, although consented to by the defendant, was unlawful, it constituted no defense to the action. The only effect of his act was to place him in a position where the defendant's negligent act could injure him. It was a condition, not a cause. Walking on the track did not injure him. His own act was not the agency which caused his death, but the negligent running of the train by the defendant. He did not kill himself. The defendant killed him. His act, if unlawful, was not the proximate cause, for the result would have been the same if his act had been lawful. The statute does not make his act a defense and the courts should not, any more than if he had been negligently run over by the defendant while traveling in violation of the Sunday law, or while driving at a rate of speed forbidden by law. In such cases, as this court has always held, the violation of the statute is not the immediate cause of the injury and will not defeat a recovery. (Connolly v. Knickerbocker Ice Co., 114 N.Y. 104, 108; *Page 77 Platz v. City of Cohoes, 89 N.Y. 219; Wood v. Erie Ry.Co., 72 N.Y. 196; Hoffman v. Union Ferry Co., 68 N.Y. 385;Carroll v. Staten Island Railroad Co., 58 N.Y. 126, 132.)
Finally, no such defense was set up in the answer and no such question was raised by any exception taken at the trial. So far as the appeal book shows, the statute was not alluded to, directly or indirectly, from the service of the summons until after the verdict was rendered. The trial court had no opportunity to consider it. If the point had been raised, nonconstat evidence of willful and intentional injury would have been introduced by the plaintiff. "An objection cannot be taken for the first time upon appeal which might have been obviated if raised below; it must appear that no possible answer could have been made to it." (Osgood v. Toole, 60 N.Y. 475, 479.) With the record in this condition we have no power to consider or decide the question because it is not before us. (Hecla PowderCo. v. Sigua Iron Co., 157 N.Y. 437; Wicks v. Thomson,129 N.Y. 634.)
I vote to affirm and for judgment absolute, but solely on the ground that the plaintiff's intestate was guilty of contributory negligence as matter of law.
Memorandum, CULLEN, Ch. J. As to the point of difference between my Brothers GRAY and VANN I entertain this view: The statute prescribes: "No person other than those connected with or employed upon the railroad, shall walk upon or along its track or tracks, except where the same shall be laid across or along streets or highways, in which case he shall not walk upon the track unless necessary to cross the same."
I concur with Judge VANN in the proposition that by long user the public may acquire, despite the terms of the statute, a presumptive right to cross a railroad track at a point that is not a street or highway. The proposition seems to be sustained by the authorities. In this case, however, the point at which the deceased sought to cross the defendant's railroad *Page 78 
was where it was intersected by the tracks of the New York Central Railroad Company, which tracks he had been using as a path in traveling to and from the brewing house where he was employed. The command of the statute is explicit and subject to no qualification, that a person other than an employee of a railroad shall not walk upon its tracks except where it is necessary to cross the same. The deceased was not only crossing the tracks of this defendant at a point that was not a highway or street crossing, but he was traveling along the tracks of the New York Central Railroad Company. Now, if we assume that by acquiescence on the part of the company and user by the public, the public may acquire a right to cross the company's tracks, at any other point, there is, nevertheless, a point at which the public cannot acquire such a right, and that is where another railroad intersects those tracks. In the face of the express command of the statute the public cannot by user acquire the right to use the tracks of one railroad as a highway and, therefore, it cannot acquire the right to cross the tracks of another railroad at its intersection with the first.
I concur in the affirmance of the judgment appealed from, also, upon the ground stated by the learned Appellate Division.
HAIGHT and WERNER, JJ., concur with GRAY, J.; BARTLETT, J., concurs with VANN, J.; CULLEN, Ch. J., reads memorandum for affirmance; O'BRIEN, J., absent.
Ordered accordingly.